Citation Nr: 1634822	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-42 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of that hearing is of record.

In its April 2014 rating decision, the RO continued the 20 percent disability rating that was previously assigned to the Veteran's service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII.  This rating decision also increased the disability rating assigned to the Veteran's service-connected residuals of a right thigh shrapnel wound injury to Muscle Group XIII from 10 percent to 30 percent, effective August 13, 2013.  In a May 2014 notice of disagreement, the Veteran specified that he only disagreed with the disability rating assigned to his right leg shrapnel wound injury to Muscle Groups XI and XII.  As such, the issue of entitlement to an evaluation in excess of 30 percent for residuals of a right thigh shrapnel wound injury to Muscle Group XIII is not currently before the Board and will not be addressed herein.

During the pendency of this appeal, the RO issued a July 2016 rating decision that continued the previously assigned noncompensable disability rating for deep scars due to a shrapnel injury to the lower right leg.  The RO also assigned a 10 percent disability rating for painful deep scars, effective April 29, 2016, and a non-compensable disability rating for a superficial scar, effective May 29, 2016.  As the Veteran has one year from notification of the RO's decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, the disability ratings assigned to his scars from his shrapnel injury to the lower right leg will not be addressed in the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  
FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right leg injury result in a severe disability to Muscle Groups XI and XII.

2.  The Veteran's neuropathy of the right lower extremity resulting from his right leg shrapnel wound injury to Muscle Groups XI and XII has been manifested by "mild" incomplete paralysis of the right sciatic nerve, and neither the lay nor medical evidence more nearly reflects "moderate" incomplete paralysis of that nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII have been met.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2016).

2.  The criteria for a separate 10 percent rating for neuropathy of the right lower extremity resulting from a right leg shrapnel wound injury to Muscle Groups XI and XII have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Insofar as VA has a duty to assist the Veteran in obtaining evidence that will substantiate his claim, the Board observes that RO obtained the Veteran's available service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Veteran was afforded VA muscle examinations in March 2014 and July 2014.  The VA examiners who conducted these examinations reviewed the medical evidence of record, interviewed and thoroughly evaluated the Veteran, reported all pertinent diagnostic findings, and discussed the functional impact of his service-connected muscle injuries upon ordinary conditions of daily life and work.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.   

Lastly, the Veteran was afforded a hearing before the Board in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the April 2016 Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned VLJ identified the issues on appeal and identified the evidence that was necessary to substantiate the claim for an increased rating.  Finally, the VLJ asked questions to ascertain the current severity of the Veteran's muscle injury. 

The hearing focused on the evidence necessary to substantiate the claim for an increased rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claim, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding that staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016).  Under 38 C.F.R. § 4.56(d) (2016), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  A "slight" disability does not result in a compensable rating.

"Moderate" disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  There is also some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2016).

"Moderately severe" disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  There are also tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2016).

"Severe" disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is also a history of complaints characteristic of severe disability of muscle reflected in the service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  There is record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

Diagnostic Codes 5311 and 5312 provide ratings for injuries to Muscle Groups XI and XII, respectively.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris. 

The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch.  The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

Under Diagnostic Codes 5311 and 5312, moderate disability of Muscle Groups XI or XII warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 (2016).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran presented for a VA examination in March 2014.  The VA examiner reported that the scar resulted from a penetrating muscle injury from a shrapnel wound that the Veteran sustained during his military service.  The Veteran indicated that the pain in his right leg had increased since July 2013 and that he had difficulty upstairs, while driving, and when getting in and out of the car.  The examiner noted that the Veteran's shrapnel injury to the right leg primarily affected his Group XII muscles (tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius).  Upon physical evaluation, the examiner observed that entrance and exit scars indicated the track of the missile through one or more muscle groups.  The examiner found that the Veteran did not have any known fascial defects or evidence of fascial defects associated with his muscle injury.  The examiner indicated that the Veteran's muscle injury did not affect his muscle substance or function.  The examiner noted that the Veteran's cardinal signs and symptoms of muscle disability included occasional fatigue-pain.  Group XI (ankle plantar flexion) and Group XII (ankle dorsiflexion) muscle strength was normal on the right side.  There was no evidence of muscle atrophy.  The examiner noted that the Veteran did not use any assistive devices to help with locomotion.  The examiner also noted that there were no other pertinent physical findings, complications, signs, and/or symptoms regarding the Veteran's muscle injury.  Lastly, the examiner found that the Veteran's muscle injury did not impact his ability to work, such as resulting in the inability to keep up with work requirements due to muscle injury.

The Veteran was afforded another VA examination in July 2014.  At this examination, the Veteran claimed that he was seeking an increased rating for his scar affecting his right leg (Muscle Group XII) because the pain had increased since his last examination.  He reported that his right lower leg had become more painful over the prior few months and that pain would awaken him night.  The VA examiner reported that the Veteran's scar resulted from a penetrating muscle injury from a shrapnel wound that he sustained during his military service.  He also indicated that the pain was in the same area as his old shrapnel wound and that recent x-rays had revealed dystrophic calcification in this area.  X-rays revealed dystrophic calcification in the area.  The Veteran did not report any loss of function related to his muscle injury, and the VA examiner noted normal muscle strength in the Veteran's right leg.  The examiner reported that the muscle injury was to muscle group XII and affected the anterior muscles of the Veteran's right leg, to include the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  Upon physical evaluation, the examiner observed that entrance and exit scars indicated the track of the missile through one or more muscle groups.  The examiner noted that the Veteran occasionally experienced fatigue pain.  The examiner found that the Veteran did not have any known fascial defects or evidence of fascial defects associated with his muscle injury.  The examiner indicated that the Veteran's muscle injury did not affect his muscle substance or function.  Muscle strength for his Group XI and Group XII muscles were tested and revealed normal muscle strength during ankle plantar flexion and ankle dorsiflexion respectively.  The examiner found no evidence of muscle atrophy.  The examiner noted that the Veteran did not use any assistive devices to help with locomotion.  The examiner also noted that there were no other pertinent physical findings, complications, signs, and/or symptoms regarding the Veteran's muscle injury.  Based on the forgoing, the examiner provided a diagnosis of shrapnel would to the right lower leg (Group XII) and opined that the muscle injury did not impact the Veteran's ability to work.

At his April 2016 hearing before the Board, the Veteran testified that his shrapnel wound was a through and through or deep penetrating wound involving muscle groups XI and XII.  The Veteran testified that this was a tissue injury as there was no shattering of the bone or open comminuted fracture.  However, the Veteran also indicated that there was extensive debridement when he sustained the injury.  He indicated that he continues to have intermuscular binding and scarring.  The Veteran testified that his right knee muscle injury has resulted in less strength in his right leg which results in problems with coordinated movement and severe impairment of function.  The Veteran also noted that his x-rays showed evidence of minute, multiple, scattered foreign bodies.  He indicated that, while he could not define his muscle atrophy without measuring it, it was possible that his right leg muscles had atrophied.  He based this on the observation that his calf muscle on his wounded leg was not as large as the calf muscle on his unwounded leg.
Based on a longitudinal review of the record, the Board finds that the maximum evaluation of 30 percent is warranted throughout the period of the claim.  The medical evidence documents that the Veteran sustained a penetrating muscle injury from a shrapnel wound.  It was a through and through wound that required prolonged treatment.   In addition, the cardinal signs and symptoms of muscle disability are present.  On physical evaluation, the March 2014 and July 2014 VA examiners found evidence of occasional fatigue-pain.  Moreover, the record contains the Veteran's own report of symptoms.  The Board observes that the Veteran is a physician, and as such, the Board has accepted his report of symptoms and medical opinions regarding the severity of his condition.  During his April 2016 Board hearing, the Veteran asserted that his right knee muscle injury has resulted in less strength in his right leg which results in problems with coordinated movement and severe impairment of function.  In the Board's opinion, this evidence establishes that the muscle disability has more nearly approximated a severe muscle injury than a moderately severe muscle injury throughout the period of the claim.  The evidence reflects that the Muscle Group XII and possibly Muscle Group XI were injured.  The Diagnostic Codes applicable to these Muscle Groups provide that a 30 percent rating is warranted for severe muscle injury.  A 30 percent disability rating is the maximum rating authorized for injury of either of these Muscle Groups.  Since these Muscle Groups are in the same anatomical region, only one 30 percent rating is authorized.  See 38 C.F.R. § 4.55(e). 

Additionally, the Board finds that a separate 10 percent evaluation is warranted based on residual "mild" neurological impairment.  The criteria for a rating in excess of 10 percent have not been met at any time during the appeal period.  On examination in March 2014 and September 2014, the VA examiners found that the Veteran had "mild" incomplete paralysis of the right sciatic nerve.  Both examiners determined that this neuropathy was related to the Veteran's service-connected right leg shrapnel wound injury to Muscle Groups XI and XII.  Neither the lay nor the medical evidence reflects more nearly moderate neurological impairment.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  Both the lay and medical evidence are probative in this case.  The Veteran believes that he meets the criteria for the next higher disability rating, and his complaints along with the medical findings meet the schedular requirements for a higher evaluation for muscle disability throughout the appeal period.  With regard to Muscle Group XII, the Veteran's muscle injury was reported to be severe.  He also neuropathy of the right lower extremity which has been manifested by "mild" incomplete paralysis of the right sciatic nerve.  These findings correlate to a 30 percent rating pursuant to Diagnostic Code 5312 and a separate 10 percent rating pursuant to Diagnostic Code 8520.  Consequently, the Veteran should be awarded a 30 percent rating for the muscle injury pursuant to Diagnostic Code 5312 and a separate 10 percent rating pursuant to Diagnostic Code 8520.

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the newly assigned ratings inadequate.  The Veteran's service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII have been evaluated under Diagnostic Code 5312 and his neuropathy of the right lower extremity resulting from a right leg shrapnel wound injury to muscle groups XI and XII has been evaluated under Diagnostic Code 8520.  The criteria used to evaluate both disabilities are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating for service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII and a separate 10 percent disability rating for neuropathy of the right lower extremity resulting from a right leg injury to Muscle Groups XI and XII.  The 30 percent evaluation represents the maximum evaluation that can be assigned for an injury to Muscle Groups XI and XII.  Evaluations in excess of the 10 percent assigned to the Veteran's associate neuropathy are provided for certain manifestations of that neuropathy, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating for service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII and for a 10 percent rating for neuropathy of the right lower extremity resulting from a right leg shrapnel wound injury to Muscle Groups XI and XII reasonably describe the Veteran's disability level and symptomatology during the rating periods on appeal.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII and his neuropathy of the right lower extremity resulting from a right leg shrapnel wound injury to Muscle Groups XI and XII, the evidence shows no additional distinct periods of time during the appeal period when these disabilities varied to such an extent that ratings greater or lesser than those already assigned would be warranted.  See Hart, 21 Vet. App. at 507.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against evaluations in excess of those assigned herein.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A maximum 30 percent evaluation for service-connected residuals of a right leg shrapnel wound injury to Muscle Groups XI and XII is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.

A separate 10 percent rating for neuropathy of the right lower extremity resulting from a right leg shrapnel wound injury to Muscle Groups XI and XII is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


